Citation Nr: 1443397	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  12-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for degenerative joint disease of the right knee (a right knee disability).

2.  Whether new and material evidence has been received to reopen service connection for degenerative joint disease of the left knee (a left knee disability).

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

A. J. Tracy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of service connection for a lumbar spine condition was adjudicated in the August 2010 rating decision.  Although the Veteran initiated the appeals process with an October 2010 notice of disagreement, in the January 2012 substantive appeal (Form 9), the Veteran indicated only a desire to appeal the bilateral degenerative joint disease of the knees (bilateral knee disability).  As the issue of service connection for a lumbar spine condition was not perfected by the Veteran for appellate review, it is not in appellate status, and is not before the Board at this time.  See 38 U.S.C.A. § 7105(a) (West 2002 & Supp. 2013).

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service connection for a bilateral knee disabilities, finding that there was no in-service injury and no nexus between the current disabilities and service.  The Veteran did not timely appeal this decision.

2.  In an August 2010 decision, the RO denied the request to reopened service connection for a bilateral knee disability, finding that the evidence was neither material to establish an in-service injury to the knees nor material to establish nexus to service. 

3.  Evidence received since the September 2004 rating decision is new and relates to an unestablished fact of in-service injury of the knees, so raises a reasonable possibility of substantiating the claims.

4.  The Veteran is diagnosed with bilateral degenerative joint disease of the knees (bilateral knee disability).

5.  Chronic symptoms of a bilateral knee disorder were not manifested during service.

6.  Symptoms of bilateral knee arthritis have been continuous since service separation.  


CONCLUSIONS OF LAW

1.  The September 2004 rating decision, denying service connection for a bilateral knee disability, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the September 2004 RO decision is new and material to reopen service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).  

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The appeal of the issues to reopen service connection for a bilateral knee disability and entitlement to service connection for bilateral knee disability have been considered with respect to VA's duties to notify and assist.  Given that the favorable outcome in this decision represents a full grant of the issues to reopen service connection for a bilateral knee disability and service connection for a bilateral knee disability (see full discussion below), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103 (2013).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to claims which have been disallowed, VA shall reopen the claims and review the former disposition of the claims.

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claims on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating claims is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for claims to be reopened, regardless of whether the previous action denying the claims was appealed to the Board).

Reopening of Service Connection for Bilateral Knee Disability

In the September 2004 rating decision, the RO denied service connection for a bilateral knee disability on the basis that there was no in-service injury of the knees and no nexus between the current disability and service.  

The Veteran was notified of that rating decision and provided notice of procedural and appellate rights the same month.  The Veteran did not disagree with the determination within one year of that notice.  No additional evidence was received within one year of the September 2004 notice.  The September 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the September 2004 denial of service connection for a bilateral knee disability, the RO had service treatment records (STRs), a pension rating decision from October 2003, and VA treatment records.  Since the last final disallowance of service connection for a bilateral knee disability, recent evidentiary submissions relevant to the bilateral knee claim include VA treatment records from March 2010 to April 2011, a lay statement dated October 5, 2010 from Ms. [redacted], a lay statement dated October 6, 2010 from Ms. [redacted], and the Veteran's lay statements.

Having reviewed all the evidence, the Board finds that the evidence received since the September 2004 rating decision is new and relates to an unestablished fact of in-service injury of the knees, so raises a reasonable possibility of substantiating the claims.  Specifically, the Board finds that the October 2010 letters from the Veteran's friends are both new and material.  In the letter dated October 5, 2010, a friend stated that she had known the Veteran and observed the Veteran's knee condition since August 1976 and when she first met the Veteran, he explained that during boot camp he injured both knees by hyperextending them.  In the letter dated October 6, 2010, a friend recounted knowing the Veteran since 1994 and throughout that time, the Veteran experiencing "off-and-on" knee problems, and that the Veteran explained the knee problems were due to the drill field.  According to the friend, the Veteran said that he tried before to seek help from VA, however, he could not get a satisfactory response.  The October 2010 letters are new in that they were not of record at the time of the prior final September 2004 denial.  The October 2010 letters are not cumulative and redundant of evidence already of record.  

The October 2010 letters are also material as they suggest that the Veteran experienced an in-service injury of the knees.  The evidence is presumed credible for the purpose of determining whether the claims should be reopened.  Justus, 
3 Vet. App. at 512-513.  This additional evidence is material because it relates to the unestablished fact of in-service injury of the knees, which is necessary to substantiate the claims for service connection for a right and left knee disability, so raises a reasonable possibility of substantiating the claims.  Specifically, this evidence addresses one of the bases for the prior denial.  For these reasons, the Board finds that the additional evidence received since the September 2004 rating decision, including the October 2010 letters from the Veteran's friends, are new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for left and right knee disabilities.    

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

In this case, degenerative joint disease (as arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" in-service symptoms and post-service "continuity of symptomatology" under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as peripheral neuropathy of the upper extremities, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes through one's senses.  See Layno, 
6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  
	
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Disability Analysis

The Veteran contends that the STRs show a history of bilateral knee pain in service and that he was placed on light duty several times due to bilateral knee pain.  Furthermore, the Veteran asserted that the VA treatment records from Atlanta, Georgia, and Tampa, Florida, demonstrate that he sought treatment for the knees shortly after discharge.  

The Veteran also contends that, although the November 2011 statement of the case states that he failed to show up for numerous VA exams scheduled prior to the September 2004 rating decision, the Veteran never received notices for the examinations.  The Board notes that although the 2011 statement of the case cites to the Veteran's failure to appear for VA exams, the September 2004 rating decision only cites the failure to show with regards to a back disability claim that is not on appeal.  Furthermore, it appears that the failure to appear related to VA examinations for the back and not the Veteran's bilateral knee disability; thus the concern regarding a failure to appear for scheduled VA back examinations is not relevant to the bilateral knee issue currently before the Board.

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current disability of bilateral degenerative joint disease of the knees.  During an April 2000 VA examination, the VA examiner physically examined the Veteran, reviewed x-rays, and rendered a diagnosis of bilateral degenerative joint disease of the knees.  Subsequent VA treatment records since the April 2000 diagnosis through August 2010 have repeatedly noted a history of arthritis, degenerative joint disease of the knees, or observed degenerative changes with the knees, and noted contemporaneous symptoms of bilateral knee pain.

The Board next finds that the weight of the evidence shows that the symptoms of a bilateral knee condition were not chronic during service.  In July and November 1974 STRs, the Veteran complained of bilateral knee pain and reported a history of knee pain as a result of "forced" marching (marching through rough terrain while carrying heavy weight) during boot camp.  In an August 1974 STR, arthritis was ruled out as a diagnosis for the knees.  Upon observation that the Veteran's repeated reports of back and knee symptoms did not align with the "minimal pathology" observed by medical personnel, a psychiatric evaluation was requested and, in March 1975, for a medical board to review the Veteran's condition.  The medical board characterized the Veteran's July 1974 orthopedic consultation for back pain and bilateral knee pain as "normal" and observed that there was "a notable discrepancy between [the Veteran's] stated ability to perform . . . and later statement" regarding physical capabilities.  Ultimately, the March 1975 medical board determined that the Veteran was fit for full duty.  After the March 1975 medical board determination, there are no other STRs relating to the Veteran's knees.  Based on the above review of the STRs, the weight of the evidence shows that symptoms of the Veteran's bilateral knee condition were not chronic during service.

The Board next finds that the evidence is at least in equipoise as to whether the Veteran had continuous symptoms of bilateral knee arthritis since service.  The evidence that weighs against a finding that the Veteran had symptoms of a bilateral knee disorder since service includes that the Veteran did not complain of any problems after the July 1974 orthopedic consultation.  The evidence of record shows no complaints, diagnosis, or treatment of a bilateral knee injury until the Veteran sought treatment in November 1993, nearly 17 years after service separation.  Although in a January 2012 Form 9 the Veteran contends that VA treatment records from Atlanta, Georgia, and Tampa, Florida, will demonstrate continuous treatment for bilateral knee symptoms, a June 1988 request for medical records from Atlanta and Tampa indicated treatment dates commencing, at the earliest, July 1985, nearly nine years after service separation, and would not be relevant to demonstrate symptoms since service separation in April 1976.  

In a March 1978 VA examination report of the back, the VA examiner noted that the Veteran walked with a normal gate, all movements were carried out in a normal matter without any display of distress, that there were no other abnormalities of the musculoskeletal system, and all movements of the limbs were performed in a normal manner and to full range of motion.  In the March 1978 VA examination report, the VA examiner observed that the Veteran had normal tendon reflexes throughout, and could squat to full range, and stand on his toes and heels.  In a November 1984 VA examination report, the Veteran reported a history of experiencing weakness in the legs while not reporting any knee pain symptoms.  The above contemporaneous observations during the March 1978 and November 1984 VA examination reports tend to show that the Veteran did not experience continuous bilateral knee pain symptoms.

Favorable evidence supporting a finding that the Veteran had continuous symptoms of a bilateral knee arthritis since service consists of the Veteran's consistent lay statements as reflected in an April 2000 VA examination report, wherein the Veteran stated that he began to experience bilateral knee pain in 1974 during service training; a May 2000 Social Security Administration document, wherein the Veteran reported a 20-year history of back and knee pain due to a service injury in the 1970s; the Veteran's February 2010 Claim, where the Veteran indicated that he injured his knees in service and was placed on light duty as a result of the knee and back condition; an October 5, 2010 lay statement from a friend; and an October 6, 2010 lay statement from another friend.  The Veteran is competent to report the onset and duration of symptoms (pain) stemming from a bilateral knee injury since service.  The Veteran's statements regarding the in-service injury are consistent with the medical history of onset that the Veteran provided in the July and November 1974 STRs.  The Veteran's July and November 1974 statements regarding the bilateral knee history is of probative value also because they were made during the course of treatment.  The Veteran would be expected to give a full and accurate history to a medical provider when seeking treatment to ensure adequate care.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); Pond v. West, 12 Vet. App. 341 (1991).

In the October 5, 2010 lay statement, a friend stated that she had known the Veteran and observed the Veteran's knee condition since August 1976.  In the October 5, 2010 lay statement, the friend recalled that when she first met the Veteran, he explained that during boot camp he injured both knees by hyperextending them.  In the October 6, 2010 lay statement, another friend recounted knowing the Veteran since 1994 and throughout that time, the Veteran experienced "off-and-on" knee problems.  In the October 6, 2010 lay statement, the friend recalled that the Veteran explained the knee problems were due to the "drill field" and that the Veteran said that he tried before to seek help from VA, but, could not get a satisfactory response.  The October 5 and October 6 lay statements demonstrate consistency with the Veteran's statements regarding onset of the bilateral knee symptoms, and the continuity of the symptoms since service separation, and as well explain the Veteran's reluctance to seek help from VA, which helps explain a time gap between service separation and initial VA treatment records addressing the Veteran's bilateral knee pain.    


Based on the above evidence, the Board will resolve reasonable doubt to find that the Veteran had continuous bilateral knee arthritis symptoms since service; thus, the 38 C.F.R. § 3.303(b) criteria for presumptive service connection are met.


ORDER

New and material evidence having been received, the appeal to reopen service connection for degenerative joint disease of the right knee is granted.

New and material evidence having been received, the appeal to reopen service connection for degenerative joint disease of the left knee is granted.

Service connection for degenerative joint disease of the right knee is granted.

Service connection for degenerative joint disease of the left knee is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


